DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of Applicant's submission filed December 11, 2020, the Examiner has maintained and updated the 35 U.S.C 101 rejection.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant has amended the independent claims to recite “…activation of the pre-installed software application on a particular one of the mobile devices…” However claims 11 and 31 state that the mobile device is at least one of a coupon and a card. The Examiner is unsure how a coupon or a 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1-3, 5-12,23-25, 27-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1 and 23
scanning a scan target determined responsive to an activation of the pre-installed software application, the activation being responsive to at least a portion of the particular data: and
confirming a customer transaction based on information obtained from the scan target by the scanning. 	The limitations of independent claims 1 and 23, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a mobile device, preinstalled software application and data. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of transmitting, scanning and confirming ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of mobile device, preinstalled software application and data, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose computing components (as evidenced from [0092] of the applicant’s specification for example, “Mobile or Wearable 1500 is intended to represent one of either a mobile device 23 (such as a smartphone, or tablet, generally having a display) or a wearable device (such as a 24 watch or fitness band, having a small or no display according to embodiment)..”
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claims 1 and 23
transmitting a payload comprising particular data, the particular data being in accordance with a pre-installed software application installed;
            Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2, 3, 5-12, 24,25, 27-32 appear to merely further limit the abstract idea by further limiting the transmitting (claim 2,3, 24, 25), further limiting the scanning (claim 5, 7-9, 27-20), further limiting claim 5 by further defining the type of barcode(claim 6),  further defining the type of mobile device (claims 10-12, 30-32) 	As such, the analysis of dependent claims , 3, 5-12, 24,25, 27-32 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not 1, 2, 4-9, 11-16, 18-20 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12, 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillian et al. (US 2014/0249928) in view of Arora (US 2014/0067513) and in further view of Moldavsky et al. (US 2013/0210461)

 	Claims 1, 23: McMillian discloses a method comprising:
 	transmitting a beacon payload particular data, the particular data being in accordance with a software application on one or more mobile devices;(see for example [0016-0018], discloses transmitting from a beacon to a device and activating an application) 	 scanning a scan target responsive to an activation of the software on a particular one of the mobile devices, the activation being responsive to at least a portion of the advertising data; (see for example [0023, 0112])and but does not explicitly disclose confirming a customer transaction based on information obtained from the scan target by the scanning. 	However Arora discloses confirming a customer transaction based on information obtained from the scan target by the scanning [0037]

obvious to one of ordinary skill in the art at the time of the invention to use the confirming of a transaction of Arora as method of confirming transactions to be utilized in McMillian in order to complete a transaction. 	McMillian and Arora do not explicitly disclose preinstalled software application. 	However Moldavsky discloses preinstalled software application; ([0035] discloses preinstalled software on a mobile device) 	Both McMillian and Moldavsky teach mobile device applications. It would have been
obvious to one of ordinary skill in the art at the time of the invention to use the preinstalled software application of Moldavsky as method/system of transmitting, scanning and confirming data to be utilized in McMillian in order so that the customer does not have to download any software and thereby increasing the probability that the software would be used..
 	Claim 2, 24: McMillian discloses the method of claim 1, wherein the transmitting is performed by a beacon transmitting subsystem, the scanning is performed by a scanning subsystem, and the beacon transmitting subsystem and the scanning subsystem are comprised in a single terminal.[0112]

 	Claim 3, 25: McMillian discloses the method of claim 1, wherein the transmitting is performed by a beacon transmitting subsystem comprised in a first physical element and the scanning is performed by a scanning subsystem comprised in a second physical element. [0082]

[0112]

 	Claim 6:  McMillian discloses the method of claim 5, but didn’t explicitly disclose wherein the barcode comprises a QR code. However Aurora discloses wherein the barcode comprises a QR code. [0008]
 	Both McMillian and Arora teach in store advertising. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the barcode comprising a QR code of Arora as method of barcodes to be utilized in McMillian in order to have an enticing method of acquiring information. 

 	Claim 7: McMillian discloses the method of claim 1, wherein the scanning is performed by a scanning subsystem and further comprising configuring the scanning subsystem for optimal scanning responsive to configuration information provided by the activated customer loyalty app. [0023, 0112]

 	Claim 8, 28: the method of claim 1, wherein the scanning is via an NFC
technique and the scan target is an NFC target provided by an NFC engine of the particular mobile device. [0081]

 	Claim 9. 29: the method of claim 1, wherein the scanning is performed by a
[0081 and 0108]

 	Claim 10, 30: the method of claim 1 wherein the particular mobile device is
at least one of a smartphone and a tablet. [0050, 0063]

 	Claim 11, 31: the method of claim 1, wherein the particular mobile device is
at least one of a coupon and a card. [0084, 0099]

Claims 12 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillian et al. (US 2014/0249928) in view of Arora (US 2014/0067613) in further view of Moldavsky et al. (US 2013/0210461)


 	Claim 12, 32: McMillian discloses the method of claim 1, but does not explicitly disclose  wherein the particular mobile device is wearable. However Moldasvsky discloses wherein the particular mobile device is wearable [0066]
 	Both McMillian and Arora teach in store advertising. It would have been obvious to one of ordinary skill in the art at the time of the invention to have a device that is wearable of Arora as method of having a device as a wearbale to be utilized in McMillian in order to give users multiple devices to possibly participate in accessing the program.


Response to Arguments
Applicant's arguments filed December 11, 2020 have been fully considered but they are not persuasive. The applicant argues that because the claims are amended to remove the term advertising that the claims are silent to advertising or any other organizing human activity. The Examiner respectfully disagrees the applicant’s specification and the claims are still the same scope and removal of the term “advertising” does not make the claim any less abstract. Even if with the term removed the claims are still performing a commercial interaction (e.g. customer transaction), marketing, sales activities(e.g. a coupon) or business relations. Thus is still considered a certain methods of organizing human activity.   The applicant’s claims are not integrated into a practical application. Limitation that are indicative of integration into a practical application are as follows:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621